DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5-10, 12-15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conway et al. (US 6,543,955).
In Re claim 1, Conway et al. disclose a vibration isolator (100), comprising: an axial flexural support (see 106, 108) coupled to a first structure (24B); and a lateral elastomeric support (122) coupled to a second structure (24A), wherein the axial flexural support and lateral elastomeric support are independent and decoupled from each other (see central base plate 104).
In Re claims 2 and 4, see parallel stacked pads (106) and shims (108) in figs. 7 and 8.
In Re claim 5, see elastomeric structure (122).
In Re claims 6, 13, and 14, see axis #1, #2, and #3 in fig. 10.
In Re claim 7, the elastomeric structure is symmetrical (see figs. 9 and 10).
In Re claim 8, see two elastomeric structures in fig. 10.
In Re claim 9, see intermediate support (central base plate 104).
In Re claim 10, see elastomeric protrusions (122) protruding from the intermediate support (104).
In Re claim 12, see elastomeric support (102, 120) and flexure support (104).
In Re claims 15 and 17, see first mount (108) and second mount (130).
In Re claims 18 and 20, Conway et al. disclose a vibration isolator (100) system, comprising: a first external structure (24B); a second external structure (24A); and a vibration isolator comprising: a first mount (108) coupled to the first external structure; a second mount (130) coupled to the second external structure; an axial flexural support (see 106, 108) coupled to a first mount; and a lateral elastomeric support (122) coupled to a second mount, wherein the axial flexural support and lateral elastomeric support are independent and decoupled from each other (see central base plate 104).  The examiner points out that the method steps of claim 20 are taught by the vibration isolator of Conway et al..

Allowable Subject Matter
Claims 3, 11, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657